        Case 1:20-cv-00661-SHR Document 39 Filed 09/13/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MYNECA Y. OJO and KAREN ANN :                   Civ. No. 1:20-CV-00661
CROSBY,                       :
                              :
          Plaintiffs,         :
                              :
      vs.                     :
BREW VINO, LLC d/b/a          :
GRANDVIEW GOLF COURSE et al., :
                              :
          Defendants.         :                 Judge Sylvia H. Rambo


                                     ORDER

      AND NOW, this 13th day of September, 2021, in accordance with the

accompanying memorandum, IT IS HEREBY ORDERED as follows: (1)

Defendants shall pay to Plaintiffs’ attorneys the amount of $28,093.87, representing

the attorney’s fees and costs expended as a result of Defendants’ default in this

matter; (2) Payment shall be made in full within 30 days of the date of this order

absent a showing of good cause.


                                                   /s/ Sylvia H. Rambo
                                                   Sylvia H. Rambo
                                                   United States District Judge
